Title: Account with Louis Le Guen, [6 June 1802]
From: Le Guen, Louis,Hamilton, Alexander
To: 



[New York, June 6, 1802]



Dr.
Louis Le Guen To Alexander Hamilton one of the Trustees &c
Cr.



1802
To Cash paid Mr. Bruerton amount of two Bills of Cost
}
331
1802
By Cash received of Manhattan Bank being the Ballance of the Trustees account
}
175


June 4.
To Cash (Check on Office of D & Deposit)
}
800







Ballance due Louis Le Guen

427.72
June 4
do. received of N Prime for interest of 7000 Dollars to the 13 of May last
}
408.72







do. received of J L being interest on 3000 Dollars to 13 of May last
}
175







do. received of New York Insurance Company for dividend of Stock in the name of Trustees
}
800



Dollars

1558.72

Dollars

1558.72


E E   New York June 6. 1802

A H

